Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 496311
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the
first action on the merits.  No Information Disclosure Statement (IDS) filed to date. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-12 are directed to a method for determining customer adoption, Claims 13-16 are directed to a system for determining customer adoption and Claims 17-20 are directed to an article of manufacture for determining customer adoption.
Claim 1 recites a method for determining customer adoption, Claim 13 recites a system for determining customer adoption and Claim 17 recites an article of manufacture for determining customer adoption, which include receiving product usage parameters corresponding to usage of a product in by a customer and based on tracking usage of the product by the customer over a predetermined time period; storing a customer profile; receiving service parameters; and generating a product adoption score to the product usage parameters and the customer profile to generate a usage-based adoption score and adjusting the usage-based adoption score based on the 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The processor is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in customer market analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computing device”, “computer network”, “data store”, “database”, “processor”, “memories”,  “non-transitory computer-readable medium”, and “computer-readable instructions”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Regarding the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and retrieving information in memory, Versata Dev. Group, Inc. v.SAP Am., Inc., 793 F.3d 1306.  Regarding the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 3-12, 14-16 and 18-20 recite the additional elements of product usage parameters comprise frequency of logins, recency of logins, trend of logins over a period of time, etc.; customer parameters comprise age of an account associated with the customer, a duration of usage, etc.; service parameters comprise quantity of incidents reported, quantity of bugs, etc.; determining the product usage parameters/ service parameters,  by monitoring customer activity over the predetermined time period; generating a product adoption score and adjusting the usage-based adoption score; generating a usage-based product adoption probability; and generating the usage-based adoption score by scaling the usage-based product adoption probability to a value between 0 and 100; computing one or more linear-weighted moving average scores corresponding to the one or more service parameters; generating a services index for the customer based at least in part on the one or more linear-weighted moving average scores; and determining the product adoption score by adjusting the usage-based adoption score based at least in part on the services index and a services index weighting assigned to the services index;  the services index weighting is determined based on a training data set ; generating a customer adoption score for the customer based on product adoption scores corresponding to the plurality of products and a plurality of product weights corresponding to the plurality of products, wherein the customer adoption score corresponds to overall adoption of the plurality of products by the customer;  applying the machine learning model to a training data set comprising a plurality of previous product usage parameters, a plurality of previous customer profiles, a plurality of previous service parameters, and a plurality of previous product adoption scores; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 13 and 17.  Regarding Claims 2, 6-7, 14 and 18 and the additional element of “computer network”, “data store” -it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Claims 2, 8, 9, 12, 15, 19 and the additional element of “cloud product” and “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-15, and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over McGloin et al., US Publication No. 20050283394 A1 [hereinafter McGloin], in view of Cohen et al., US Publication No. 20190042203 A1 [hereinafter Cohen]. 
Regarding Claim 1, 
McGloin teaches
A method executed by one or more computing devices on a computer network for determining customer adoption based on monitored data, the method comprising: receiving one or more product usage parameters from a product data store on the computer network, each product usage parameter corresponding to usage of a product in one or more products by a customer and being determined based at least in part on tracking, on the computer network, usage of the product by the customer over a predetermined time period (McGloin Par. 32-“A Product Decision Support (PDS) system automates data collection and analysis tasks associated with product, service and content lifecycle management, including initial and ongoing customer evaluation, product and service performance tracking and management, and corrective action intelligence gathering. …. FIG. 2 illustrates an embodiment of PDS 2800 used in an organization to provide effective product lifecycle management. The PDS workflow is an iterative process in which customers of varying points of adoption (the time period in which they are likely to purchase the product) are selected for evaluation.; Par. 33-“At block 2802, the first (or next) target adoption group is identified. A trial of the product is performed with the target adoption group at block 2804. At block 2806, an evaluation of the usage and feedback of the product is performed. Based on this evaluation, corrective action may be identified and applied to the product definition at block 2808, after which, the trial may be conducted again at block 2804…Simultaneously with the marketing of the product, the performance of the product in the marketplace may be monitored at block 2814. Based on this monitoring, at least one of the following actions may be taken: the product may be terminated (block 2810), further corrective action may be applied to the trial product (block 2808), the marketing strategy may be redefined (block 2812), or the PDS may shift its focus by identifying the next adoption group (block 2802).”; Par. 35-“In order to measure Adoption Status, Adoption Point and Probability of Adoption, the PDS uses the historic trends of related products and a target product evaluation data to develop an understanding of the state of customer adoption for the given product. To correctly identify adoption groups and corresponding Product Adoption Status, PDS weighs the customer emphasis.”; Par. 99-“FIG. 16 illustrates an embodiment of a computer system that may be used with the embodiments of the present invention. For example, in one embodiment, application server 1300 of FIG. 13A includes a computing device or computer system similar to that described below with reference to FIG. 16. The data processing system illustrated in FIG. 16 includes a bus or other internal communication means 1615 for communicating information, and a processor 1610 coupled to the bus 1615 for processing information.”)
…based at least in part on customer information stored in a customer database on the computer network( McGloin- Par. 43-“ Once an adoption group has been identified with the methods described herein, some data can be stored in a database for uses that will be described below. For every product there will be a list of adoption groups.”)
receiving one or more service parameters from a customer support data store on the computer network, each service parameter corresponding to a support service provided to the customer for the product and being determined based at least in part on tracking, on the computer network, support services provided to the customer for the product over the predetermined time period; (McGloin Par. 32-“ A Product Decision Support (PDS) system automates data collection and analysis tasks associated with product, service and content lifecycle management, including initial and ongoing customer evaluation, product and service performance tracking and management, and corrective action intelligence gathering. The PDS may be used to analyze products, technologies, services and/or content, which are collectively referred to herein as products.”).
and generating a product adoption score... to generate a usage-based adoption score and adjusting the usage-based adoption score based at least in part on the one or more service parameters; (McGloin Par. 84-85-“ Referring again to FIG. 9, if a participant is not replaced at block 932, the PDS 1304 evaluates feedback and usage data of the participant 906. The enterprise 902 monitors the trial results 928, by considering particular adoption groups 922 and feedback and usage data 934. Once the enterprise 902 has received enough conclusive data regarding the feasibility of the product within a particular adoption group, the enterprise 902 can choose to cancel, launch or take some corrective action 936 with the product based upon the collected feedback 934. Where corrective action is taken, the requirements are forwarded to a content provider for implementation 938. At some point, the product evaluation is then completed 940. PDS provides key performance indicators (KPIs) to allow the enterprise to monitor the success of its offerings as well as to identify early issues among customer segments with its offerings during evaluation and after launch. In one embodiment of PDS, five KPIs identify the current state of the enterprises' offerings. A downloads/usage KPI shows the level of activity across the entire customer base. This KPI can be generated for the known PDS groups and through inferred membership of these groups for each customer, PDS can break this KPI down to show the download/usage activity for the different segments of the customer base represented by these groups. Similarly, average usage, churn, ratio of requests to usage, ratio of browsing to usage, KPIs can be generated for each PDS group and inferred for the larger group of customers.”).

McGloin teaches evaluating customer data in McGloin (Abstract) and the feature is expounded upon by the teaching in Cohen:
storing a customer profile for the customer comprising one or more customer parameters, the one or more customer parameters being determined …; (Cohen Par. 4-5-“ Creating product adoption learning model based on user behavior and profile by applying training algorithm of feature usage in relation to user behavior following the feature usage of the user throughout the user lifecycle; Determining feature adoption schedule and time window applying adoption learning model based on user behavior, user profile and feature usage”; Par. 6-“ The present invention provides a method for personalizing content and functionality in computer application, implemented by a server module and a plurality of household client modules, wherein each of said a server module and plurality of household client modules comprising one or more processors, operatively coupled to non-transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of said instruction code by said one or more processors”).
… by applying a machine learning model to the one or more product usage parameters and the customer profile …(Cohen Abstract-“Learning user behavior based on detected input and feature usage by analyzing communication requests and response between client device and application services; Creating product adoption learning model based on user behavior and profile by applying training algorithm of feature usage in relation to user behavior following the feature usage of the user throughout the user lifecycle; Determining feature adoption schedule and time window applying adoption learning model based on user behavior, user profile and feature usage”

McGloin and Cohen are directed to customer adoption analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McGloin to improve upon the customer data analysis, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McGloin with the motivation of personalizing content and determining next best action by applying adoption learning model based on user current behavior, user profile and feature usage (Cohen Par.29).

Regarding Claim 2, McGloin in view of Cohen teach the method of claim 1…
McGloin fails to teach the following feature taught by Cohen:
wherein the product comprises a cloud product that is hosted on the computer network (Cohen Par. 66-“Each monitored application 30 include bi-directional SDK that tracks and displays content module 40 for monitoring and tracking data through communication requests such as HTTP and HTTPS protocols to the personalization system 10, pulling data from the personalization system 10 back to the application 30. The personalization system 10 which can be implemented on a cloud server runtime, is comprised from a tracking and personalization module 100 which collects, logs and stores all monitored data sent by the SDK listening/tracking module 40 and displays content/campaign management received from the personalization system.”)
McGloin and Cohen are directed to customer adoption analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McGloin to improve upon the customer data analysis, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McGloin with the motivation of personalizing content and determining next best action by applying adoption learning model based on user current behavior, user profile and feature usage (Cohen Par.29)..
Regarding Claim 3, 
McGloin in view of Cohen teach
The method of claim 1, wherein the one or more product usage parameters comprise one or more of: a frequency of logins, a recency of logins, a trend of logins over a period of time, a frequency of job executions, a recency of job executions, a trend of job executions over a period of time, a volume of data processed, or a trend in volume of data processed over a period of time  (McGloin Par. 76-“Referring now to FIG. 8, an embodiment of the participant feedback process 8000 is shown in greater detail. In one embodiment, process 8000 represents a portion of the processing performed by the PDS 2800 at block 2804 of FIG. 2 to obtain participant feedback. The process 8000 is initiated by the participant at any point of during usage or evaluation of the product. This initiation may be represented by a keystroke, menu selection, hyperlink, or any other means used to provide input to a software application. The point of execution of the product is determined 8001 by the system. Point of execution can be defined as that point in the execution of the offering where the participant suspends active execution of the offering to provide feedback, as may be represented by a specific point of executable code including any stored context information up to that point. The participant provides scope information 8003 to the system regarding the scope of the feedback being provided by the participant. Such scope may include, but is not limited to the overall scope of the product, a particular level, screen, feature or function. The participant may also provide category information which defines the nature of the feedback to be provided 8005. These categories may include defects, which include but are not limited to function, feature, quality, value, usability or a suggested enhancement for one of the same categories. The participant may provide a rating associated with the above parameters, which may be represented using a numeric input, scale or icon 8007.”).
Regarding Claim 4, 
McGloin in view of Cohen teach
The method of claim 1, wherein the one or more customer parameters comprise one or more of: an age of an account associated with the customer, a duration of usage of the product by the customer, a level of investment in the product by the customer, a segment of the customer, customer renewal patterns, customer financial strength, or a situational factor. (McGloin Par. 75-“ The PDS system 904 allows an enterprise 902 (business organization) to select participants 906 (users) for evaluation of a product based upon demographic information such as age, address, gender and income, as well as adoption group information, which defines customers in terms of when they are likely to adopt this particular product.”).
Regarding Claim 5, 
McGloin in view of Cohen teach
The method of claim 1, wherein the one or more service parameters comprise one or more of: a quantity of incidents reported; a quantity of bugs reported, a quantity of negative customer satisfaction records, or a quantity of escalations reported. (McGloin Par. 44-“ feedback categories are listed in the order described above with respect to FIG. 3, ; Par. 58-"Similarly, the timeliness of the participant feedback contributes to the quality factor, as the number of responses, and "burstiness" of the responses from the participant are statistically analyzed."; Par. 85-"PDS provides key performance indicators (KPIs) to allow the enterprise to monitor the success of its offerings as well as to identify early issues among customer segments with its offerings during evaluation and after launch."; Par. 92-"In addition, the PDS trial/evaluation manager 1213A is responsible for ongoing participant evaluation utilizing real-time contextual feedback and measurement data from the PDS client 1205A to develop and present product and service metrics such as usage and satisfaction.”).
Regarding Claim 6, McGloin in view of Cohen teach 
The method of claim 1, further comprising: determining the one or more product usage parameters by monitoring customer activity over the predetermined time period with one or more monitoring agents executing on the product data store or on one or more data stores of the computer network communicatively coupled to the product data store (McGloin Par. 97-“In one embodiment, director 1308 uses the PDS to initiate, monitor, or conduct evaluations, or any combination thereof. A relational database 1307 stores information about the organization's group of users and activities, evaluation data collected from the PDS client as well as product metrics such as downloads and usage for deployed products from billing databases, as well as product-specific parameters and metrics for customizable data collection and processing. The PDS system 1310 may also include an enterprise server platform 1305 which may host products, services and a communications system.”).
Regarding Claim 7, McGloin in view of Cohen teach 
The method of claim 1, further comprising: determining the one or more service parameters by monitoring customer support activity over the predetermined time period with one or more monitoring agents executing on the customer support data store or on one or more data stores of the computer network communicatively coupled to the customer support data store. (McGloin Par. 32-“ A Product Decision Support (PDS) system automates data collection and analysis tasks associated with product, service and content lifecycle management, including initial and ongoing customer evaluation, product and service performance tracking and management, and corrective action intelligence gathering. The PDS may be used to analyze products, technologies, services and/or content, which are collectively referred to herein as products. Thus it will be understood that, as used herein, reference to a "product" includes any of a product, a technology, a service, a content delivery or all of the above.”; Par. 97-“ In one embodiment, director 1308 uses the PDS to initiate, monitor, or conduct evaluations, or any combination thereof. A relational database 1307 stores information about the organization's group of users and activities, evaluation data collected from the PDS client as well as product metrics such as downloads and usage for deployed products from billing databases, as well as product-specific parameters and metrics for customizable data collection and processing. The PDS system 1310 may also include an enterprise server platform 1305 which may host products, services and a communications system.”; Par. 115” The PDS supports iterative evaluation, corrective action and marketing support of products and services targeted to the adoption groups.”).
Regarding Claim 8, Claim 15 and Claim 19, McGloin in view of Cohen teach the method of claim 1…, The apparatus of claim 13, wherein the instructions that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to …; and The apparatus of claim 17, wherein the instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to…
McGloin teaches
and generating the usage-based adoption score by scaling the usage-based product adoption probability to a value between 0 and 100 (McGloin Par. 61-“In another aspect, thresholds may be specified and applied using the PDS. In one embodiment, three specific measurements are used to specify thresholds for any of the selection criteria above. The first is an absolute number or ratio. For example, with respect to feedback, if the number of N-tuples from a participant is less than a specified threshold value, the participant's feedback would be excluded from further analysis. The second is a percentile relative to other participants. For instance, with respect to feedback, if a participant's number is less than the number for 95% (or another threshold) of participants in the group, the participant's feedback would be excluded from further analysis. The third is a combination of the previous two. A participant's feedback is excluded if both of the previous thresholds indicate it should be excluded. For example, with respect to feedback, if the participant's number of N-tuples is less than a specified threshold number and is also less than the number of N-tuples from a given percentage of participants in the group, the participant's feedback would be excluded from further analysis.”).
McGloin teaches adoption scoring in Par. 34 and the feature is expounded upon by Cohen:
wherein generating a product adoption score by applying a machine learning model to the one or more product usage parameters and the customer profile to generate a usage-based adoption score and adjusting the usage-based adoption score based at least in part on the one or more service parameters comprises: applying the machine learning model to the one or more product usage parameters and the customer profile to generate a usage-based product adoption probability (Cohen Par. 4-“ Creating product adoption learning model based on user behavior and profile by applying training algorithm of feature usage in relation to user behavior following the feature usage of the user throughout the user lifecycle; Par. 8-"Creating product adoption learning model based on user behavior and profile by applying training algorithm of content exposure feature usage in relation to user behavior action following the feature usage or content exposure to the user throughout user lifecycle; "; Par. 94-"Based on input of at least some of the above steps the system generates the adoption model having features which are the most relevant features and which have high likelihood to be adopted by each individual user. Optionally the model provides estimation of the preferred time periods or time-windows for adoption, based on user profile and current context of user within the application.”).
McGloin and Cohen are directed to customer adoption analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McGloin to improve upon the customer data analysis, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McGloin with the motivation of personalizing content and determining next best action by applying adoption learning model based on user current behavior, user profile and feature usage (Cohen Par.29).
Regarding Claim 13, 
McGloin teaches
An apparatus on a computer network for determining customer adoption based on monitored data, the apparatus comprising: one or more processors; and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to: receive one or more product usage parameters from a product data store on the computer network, each product usage parameter corresponding to usage of a product in one or more products by a customer and being determined based at least in part on tracking, on the computer network, usage of the product by the customer over a predetermined time period (McGloin Par. 32-“A Product Decision Support (PDS) system automates data collection and analysis tasks associated with product, service and content lifecycle management, including initial and ongoing customer evaluation, product and service performance tracking and management, and corrective action intelligence gathering. …. FIG. 2 illustrates an embodiment of PDS 2800 used in an organization to provide effective product lifecycle management. The PDS workflow is an iterative process in which customers of varying points of adoption (the time period in which they are likely to purchase the product) are selected for evaluation.; Par. 33-“At block 2802, the first (or next) target adoption group is identified. A trial of the product is performed with the target adoption group at block 2804. At block 2806, an evaluation of the usage and feedback of the product is performed. Based on this evaluation, corrective action may be identified and applied to the product definition at block 2808, after which, the trial may be conducted again at block 2804…Simultaneously with the marketing of the product, the performance of the product in the marketplace may be monitored at block 2814. Based on this monitoring, at least one of the following actions may be taken: the product may be terminated (block 2810), further corrective action may be applied to the trial product (block 2808), the marketing strategy may be redefined (block 2812), or the PDS may shift its focus by identifying the next adoption group (block 2802).”; Par. 35-“In order to measure Adoption Status, Adoption Point and Probability of Adoption, the PDS uses the historic trends of related products and a target product evaluation data to develop an understanding of the state of customer adoption for the given product. To correctly identify adoption groups and corresponding Product Adoption Status, PDS weighs the customer emphasis.”; Par. 99-“FIG. 16 illustrates an embodiment of a computer system that may be used with the embodiments of the present invention. For example, in one embodiment, application server 1300 of FIG. 13A includes a computing device or computer system similar to that described below with reference to FIG. 16. The data processing system illustrated in FIG. 16 includes a bus or other internal communication means 1615 for communicating information, and a processor 1610 coupled to the bus 1615 for processing information. The system further comprises a random access memory (RAM) or other volatile storage device 1650 (referred to as memory), coupled to bus 1615 for storing information and instructions to be executed by processor 1610. Main memory 1650 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 1610.”)
…based at least in part on customer information stored in a customer database on the computer network( McGloin- Par. 43-“ Once an adoption group has been identified with the methods described herein, some data can be stored in a database for uses that will be described below. For every product there will be a list of adoption groups.”)
receive one or more service parameters from a customer support data store on the computer network, each service parameter corresponding to a support service provided to the customer for the product and being determined based at least in part on tracking, on the computer network, support services provided to the customer for the product over the predetermined time period; (McGloin Par. 32-“ A Product Decision Support (PDS) system automates data collection and analysis tasks associated with product, service and content lifecycle management, including initial and ongoing customer evaluation, product and service performance tracking and management, and corrective action intelligence gathering. The PDS may be used to analyze products, technologies, services and/or content, which are collectively referred to herein as products.”).
and generate a product adoption score … to generate a usage-based adoption score and adjusting the usage-based adoption score based at least in part on the one or more service parameters; (McGloin Par. 84-85-“ Referring again to FIG. 9, if a participant is not replaced at block 932, the PDS 1304 evaluates feedback and usage data of the participant 906. The enterprise 902 monitors the trial results 928, by considering particular adoption groups 922 and feedback and usage data 934. Once the enterprise 902 has received enough conclusive data regarding the feasibility of the product within a particular adoption group, the enterprise 902 can choose to cancel, launch or take some corrective action 936 with the product based upon the collected feedback 934. Where corrective action is taken, the requirements are forwarded to a content provider for implementation 938. At some point, the product evaluation is then completed 940. PDS provides key performance indicators (KPIs) to allow the enterprise to monitor the success of its offerings as well as to identify early issues among customer segments with its offerings during evaluation and after launch. In one embodiment of PDS, five KPIs identify the current state of the enterprises' offerings. A downloads/usage KPI shows the level of activity across the entire customer base. This KPI can be generated for the known PDS groups and through inferred membership of these groups for each customer, PDS can break this KPI down to show the download/usage activity for the different segments of the customer base represented by these groups. Similarly, average usage, churn, ratio of requests to usage, ratio of browsing to usage, KPIs can be generated for each PDS group and inferred for the larger group of customers.”).

McGloin teaches evaluating customer data in McGloin (Abstract) and the feature is expounded upon by the teaching in Cohen:
store a customer profile for the customer comprising one or more customer parameters, the one or more customer parameters being determined …; (Cohen Par. 4-5-“ Creating product adoption learning model based on user behavior and profile by applying training algorithm of feature usage in relation to user behavior following the feature usage of the user throughout the user lifecycle; Determining feature adoption schedule and time window applying adoption learning model based on user behavior, user profile and feature usage”; Par. 6-“ The present invention provides a method for personalizing content and functionality in computer application, implemented by a server module and a plurality of household client modules, wherein each of said a server module and plurality of household client modules comprising one or more processors, operatively coupled to non-transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of said instruction code by said one or more processors”).
… by applying a machine learning model to the one or more product usage parameters and the customer profile …(Cohen Abstract-“Learning user behavior based on detected input and feature usage by analyzing communication requests and response between client device and application services; Creating product adoption learning model based on user behavior and profile by applying training algorithm of feature usage in relation to user behavior following the feature usage of the user throughout the user lifecycle; Determining feature adoption schedule and time window applying adoption learning model based on user behavior, user profile and feature usage”

McGloin and Cohen are directed to customer adoption analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McGloin to improve upon the customer data analysis, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McGloin with the motivation of personalizing content and determining next best action by applying adoption learning model based on user current behavior, user profile and feature usage (Cohen Par.29).
Regarding Claim 14 and Claim 18, McGloin in view of Cohen teach The apparatus of claim 13, wherein at least one of the one or more memories has further instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to:  and The apparatus of claim 17, further storing computer-readable instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to… 
determine the one or more product usage parameters by monitoring customer activity over the predetermined time period with one or more first monitoring agents executing on the product data store or on one or more first data stores of the computer network communicatively coupled to the product data store; and determine the one or more service parameters by monitoring customer support activity over the predetermined time period with one or more second monitoring agents executing on the customer support data store or on one or more second data stores of the computer network communicatively coupled to the customer support data store. (McGloin Par. 32-“ A Product Decision Support (PDS) system automates data collection and analysis tasks associated with product, service and content lifecycle management, including initial and ongoing customer evaluation, product and service performance tracking and management, and corrective action intelligence gathering. The PDS may be used to analyze products, technologies, services and/or content, which are collectively referred to herein as products. Thus it will be understood that, as used herein, reference to a "product" includes any of a product, a technology, a service, a content delivery or all of the above.”; Par. 97-“ In one embodiment, director 1308 uses the PDS to initiate, monitor, or conduct evaluations, or any combination thereof. A relational database 1307 stores information about the organization's group of users and activities, evaluation data collected from the PDS client as well as product metrics such as downloads and usage for deployed products from billing databases, as well as product-specific parameters and metrics for customizable data collection and processing. The PDS system 1310 may also include an enterprise server platform 1305 which may host products, services and a communications system.”; Par. 115” The PDS supports iterative evaluation, corrective action and marketing support of products and services targeted to the adoption groups.”).

Regarding Claim 17, 
McGloin teaches
At least one non-transitory computer-readable medium storing computer-readable instructions that, when executed by one or more computing devices, cause at least one of the one or more computing devices to: receive one or more product usage parameters from a product data store on the computer network, each product usage parameter corresponding to usage of a product in one or more products by a customer and being determined based at least in part on tracking, on the computer network, usage of the product by the customer over a predetermined time period (McGloin Par. 32-“A Product Decision Support (PDS) system automates data collection and analysis tasks associated with product, service and content lifecycle management, including initial and ongoing customer evaluation, product and service performance tracking and management, and corrective action intelligence gathering. …. FIG. 2 illustrates an embodiment of PDS 2800 used in an organization to provide effective product lifecycle management. The PDS workflow is an iterative process in which customers of varying points of adoption (the time period in which they are likely to purchase the product) are selected for evaluation.; Par. 33-“At block 2802, the first (or next) target adoption group is identified. A trial of the product is performed with the target adoption group at block 2804. At block 2806, an evaluation of the usage and feedback of the product is performed. Based on this evaluation, corrective action may be identified and applied to the product definition at block 2808, after which, the trial may be conducted again at block 2804…Simultaneously with the marketing of the product, the performance of the product in the marketplace may be monitored at block 2814. Based on this monitoring, at least one of the following actions may be taken: the product may be terminated (block 2810), further corrective action may be applied to the trial product (block 2808), the marketing strategy may be redefined (block 2812), or the PDS may shift its focus by identifying the next adoption group (block 2802).”; Par. 35-“In order to measure Adoption Status, Adoption Point and Probability of Adoption, the PDS uses the historic trends of related products and a target product evaluation data to develop an understanding of the state of customer adoption for the given product. To correctly identify adoption groups and corresponding Product Adoption Status, PDS weighs the customer emphasis.”; Par. 99-“FIG. 16 illustrates an embodiment of a computer system that may be used with the embodiments of the present invention. For example, in one embodiment, application server 1300 of FIG. 13A includes a computing device or computer system similar to that described below with reference to FIG. 16. The data processing system illustrated in FIG. 16 includes a bus or other internal communication means 1615 for communicating information, and a processor 1610 coupled to the bus 1615 for processing information. The system further comprises a random access memory (RAM) or other volatile storage device 1650 (referred to as memory), coupled to bus 1615 for storing information and instructions to be executed by processor 1610. Main memory 1650 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 1610.”)
… based at least in part on customer information stored in a customer database on the computer network ( McGloin- Par. 43-“ Once an adoption group has been identified with the methods described herein, some data can be stored in a database for uses that will be described below. For every product there will be a list of adoption groups.”)
receive one or more service parameters from a customer support data store on the computer network, each service parameter corresponding to a support service provided to the customer for the product and being determined based at least in part on tracking, on the computer network, support services provided to the customer for the product over the predetermined time period; (McGloin Par. 32-“ A Product Decision Support (PDS) system automates data collection and analysis tasks associated with product, service and content lifecycle management, including initial and ongoing customer evaluation, product and service performance tracking and management, and corrective action intelligence gathering. The PDS may be used to analyze products, technologies, services and/or content, which are collectively referred to herein as products.”).
and generate a product adoption score … to generate a usage-based adoption score and adjusting the usage-based adoption score based at least in part on the one or more service parameters; (McGloin Par. 84-85-“ Referring again to FIG. 9, if a participant is not replaced at block 932, the PDS 1304 evaluates feedback and usage data of the participant 906. The enterprise 902 monitors the trial results 928, by considering particular adoption groups 922 and feedback and usage data 934. Once the enterprise 902 has received enough conclusive data regarding the feasibility of the product within a particular adoption group, the enterprise 902 can choose to cancel, launch or take some corrective action 936 with the product based upon the collected feedback 934. Where corrective action is taken, the requirements are forwarded to a content provider for implementation 938. At some point, the product evaluation is then completed 940. PDS provides key performance indicators (KPIs) to allow the enterprise to monitor the success of its offerings as well as to identify early issues among customer segments with its offerings during evaluation and after launch. In one embodiment of PDS, five KPIs identify the current state of the enterprises' offerings. A downloads/usage KPI shows the level of activity across the entire customer base. This KPI can be generated for the known PDS groups and through inferred membership of these groups for each customer, PDS can break this KPI down to show the download/usage activity for the different segments of the customer base represented by these groups. Similarly, average usage, churn, ratio of requests to usage, ratio of browsing to usage, KPIs can be generated for each PDS group and inferred for the larger group of customers.”).

McGloin teaches evaluating customer data in McGloin (Abstract) and the feature is expounded upon by the teaching in Cohen:
store a customer profile for the customer comprising one or more customer parameters, the one or more customer parameters being determined…; (Cohen Par. 4-5-“ Creating product adoption learning model based on user behavior and profile by applying training algorithm of feature usage in relation to user behavior following the feature usage of the user throughout the user lifecycle; Determining feature adoption schedule and time window applying adoption learning model based on user behavior, user profile and feature usage”; Par. 6-“ The present invention provides a method for personalizing content and functionality in computer application, implemented by a server module and a plurality of household client modules, wherein each of said a server module and plurality of household client modules comprising one or more processors, operatively coupled to non-transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of said instruction code by said one or more processors”).
… by applying a machine learning model to the one or more product usage parameters and the customer profile …(Cohen Abstract-“Learning user behavior based on detected input and feature usage by analyzing communication requests and response between client device and application services; Creating product adoption learning model based on user behavior and profile by applying training algorithm of feature usage in relation to user behavior following the feature usage of the user throughout the user lifecycle; Determining feature adoption schedule and time window applying adoption learning model based on user behavior, user profile and feature usage”
McGloin and Cohen are directed to customer adoption analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McGloin to improve upon the customer data analysis, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McGloin with the motivation of personalizing content and determining next best action by applying adoption learning model based on user current behavior, user profile and feature usage (Cohen Par.29).
Claims 9 -12 and 16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over McGloin et al., US Publication No. 20050283394 A1 [hereinafter McGloin], in view of Cohen et al., US Publication No. 20190042203 A1 [hereinafter Cohen], and in further view of Zoldi et al., US Publication No. 20190156196 A1 [hereinafter Zoldi].
Regarding Claim 9, McGloin in view of Cohen teach The method of claim 8, wherein generating a product adoption score by applying a machine learning model to the one or more product usage parameters and the customer profile to generate a usage-based adoption score and adjusting the usage-based adoption score based at least in part on the one or more service parameters further comprises:…
McGloin in view of Cohen teach applying machine learning model (Cohen Par. 4) and the feature is expounded upon by Zoldi:
computing one or more linear-weighted moving average scores corresponding to the one or more service parameters; (Zoldi Par. 42-43“During scoring, the neural network inputs and outputs are generated as normal, typically using the feedforward algorithm on profiled input variables. In addition to scoring, the neural network inputs and corresponding hidden node outputs may be transformed into a set of discrete words and subsequently into a vector of archetype weights using the processes defined above in the topic modelling module.; In order to determine whether the archetype weights are consistent with previous observations, and if not, which types of behavior are responsible for the change, this evaluation requires that the system maintains a profiled state of expected behavior in the archetype space based off of the individual's history of observations. The expected behaviors stored in the profile can be evaluated as the exponentially decayed moving average of each archetype weight, which may be decayed over the number of observed events or the time elapsed between the events.”).
generating a services index for the customer based at least in part on the one or more linear-weighted moving average scores (Zoldi Par. 35-“To accommodate this, a procedure to map the neural network inputs into a vocabulary of words to be used by the topic model is defined in the topic modelling module 112 as a simple lookup table that assigns the corresponding word given the input index and value.”; Par. 42-43).
and determining the product adoption score by adjusting the usage-based adoption score based at least in part on the services index and a services index weighting assigned to the services index (Zoldi Par. 29-“FIG. 1 is a flow diagram illustrating a system 100 designed to detect significant change events of interest, using a neural network predictor to produce detection scores reflecting the probability of such an event having occurred. The system 100 includes a neural network module 102 for generating one or more neural network scores 104. The system 100 is given a series of input events as a time-ordered sequence of observations 106, and a scores module 108 produces a detection score for each point in the time series. The observations 106 can be stored in a profile storage or database 107. In addition to the score output, an explanation module 110 is provided and configured for generating one or more explanations that describe the explanation reasons corresponding to the produced score."; Par. 35-"As a topic modelling technique originally developed, but not restricted to document classification, LDA requires inputs in the form of discrete words, which can be equated to observed categorical data or derived from binning of continuous inputs. To accommodate this, a procedure to map the neural network inputs into a vocabulary of words to be used by the topic model is defined in the topic modelling module 112 as a simple lookup table that assigns the corresponding word given the input index and value.”).
McGloin and Cohen are directed to customer adoption analysis.  Zoldi is directed to machine learning analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning model of McGloin in view of Cohen to improve upon the data analysis, as taught by Zoldi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McGloin in view of Cohen with the motivation of providing rapid and robust explanations for scores or classifications determined by a neural network upon a profiled series of observations (Zoldi Par.10).
Regarding Claim 10, McGloin in view of Cohen in further view of Zoldi teach the method of claim 9…
McGloin fails to teach the following feature taught by Cohen:
… based at least in part on a training data set comprising a plurality of previous product usage parameters, a plurality of previous customer profiles, a plurality of previous service parameters, and a plurality of previous product adoption scores. (Cohen Par. 66-“Each monitored application 30 include bi-directional SDK that tracks and displays content module 40 for monitoring and tracking data through communication requests such as HTTP and HTTPS protocols to the personalization system 10, pulling data from the personalization system 10 back to the application 30. The personalization system 10 which can be implemented on a cloud server runtime, is comprised from a tracking and personalization module 100 which collects, logs and stores all monitored data sent by the SDK listening/tracking module 40 and displays content/campaign management received from the personalization system.”)
McGloin and Cohen are directed to customer adoption analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McGloin to improve upon the customer data analysis, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McGloin with the motivation of personalizing content and determining next best action by applying adoption learning model based on user current behavior, user profile and feature usage (Cohen Par.29).
McGloin in view of Cohen teach applying machine learning model (Cohen Par. 4) and the feature is expounded upon by Zoldi:
wherein the services index weighting is determined…(Zoldi Par. 35-“ To accommodate this, a procedure to map the neural network inputs into a vocabulary of words to be used by the topic model is defined in the topic modelling module 112 as a simple lookup table that assigns the corresponding word given the input index and value.”; Par. 42-43).
McGloin and Cohen are directed to customer adoption analysis.  Zoldi is directed to machine learning analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning model of McGloin in view of Cohen to improve upon the data analysis, as taught by Zoldi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McGloin in view of Cohen with the motivation of providing rapid and robust explanations for scores or classifications determined by a neural network upon a profiled series of observations (Zoldi Par.10).
Regarding Claim 11, Claim 16 and Claim 20 McGloin in view of Cohen teach the method of claim 1…, The apparatus of claim 13, wherein the one or more products comprise a plurality of products and wherein at least one of the one or more memories has further instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to:…and The apparatus of claim 17, wherein the one or more products comprise a plurality of products and further storing computer-readable instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to: …
McGloin fails to teach the following feature taught by Cohen:
wherein the one or more products comprise a plurality of products and further comprising: generating a customer adoption score for the customer based at least in part on a plurality of product adoption scores corresponding to the plurality of products... wherein the customer adoption score corresponds to overall adoption of the plurality of products by the customer (Cohen Par. 4-“ Creating product adoption learning model based on user behavior and profile by applying training algorithm of feature usage in relation to user behavior following the feature usage of the user throughout the user lifecycle; Par. 8-"Creating product adoption learning model based on user behavior and profile by applying training algorithm of content exposure feature usage in relation to user behavior action following the feature usage or content exposure to the user throughout user lifecycle; "; Par. 94-"Based on input of at least some of the above steps the system generates the adoption model having features which are the most relevant features and which have high likelihood to be adopted by each individual user. Optionally the model provides estimation of the preferred time periods or time-windows for adoption, based on user profile and current context of user within the application.”)
McGloin and Cohen are directed to customer adoption analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McGloin to improve upon the customer data analysis, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McGloin with the motivation of personalizing content and determining next best action by applying adoption learning model based on user current behavior, user profile and feature usage (Cohen Par.29).
McGloin in view of Cohen teach applying machine learning model (Cohen Par. 4) and the feature is expounded upon by Zoldi:
…and a plurality of product weights corresponding to the plurality of products… (Zoldi Par. 35-“ To accommodate this, a procedure to map the neural network inputs into a vocabulary of words to be used by the topic model is defined in the topic modelling module 112 as a simple lookup table that assigns the corresponding word given the input index and value.”; Par. 42-43; Par. 5).
McGloin and Cohen are directed to customer adoption analysis.  Zoldi is directed to machine learning analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning model of McGloin in view of Cohen to improve upon the data analysis, as taught by Zoldi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McGloin in view of Cohen with the motivation of providing rapid and robust explanations for scores or classifications determined by a neural network upon a profiled series of observations (Zoldi Par.10).
Regarding Claim 12, McGloin in view of Cohen teach The method of claim 1, further comprising:
McGloin in view of Cohen teach applying machine learning model (Cohen Par. 4) and the feature is expounded upon by Zoldi:
training the machine learning model by applying the machine learning model to a training data set comprising a plurality of previous product usage parameters, a plurality of previous customer profiles, a plurality of previous service parameters, and a plurality of previous product adoption scores (Zoldi Par. 6“Another existing approach is to divide the neural network inputs into a table of percentile bins and to calculate the expected score for each bin based on large sets of historical data. When scoring, the value of each input can be used to perform a quick lookup of the expected scores given this input value from the previously generated table. Inputs with the expected score closest to the actual score are inferred as the most likely explanations for that score based on a historical data support which smooths out local variations and noise in the data.”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20150302436 A1 to Reynolds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Patent Examiner, Art Unit 3624   
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624